       Case 3:21-cv-00544-MCR-EMT Document 1 Filed 03/31/21 Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF FLORIDA
                                  PENSACOLA DIVISION

FIRST BAPTIST FERRY PASS, INC.,

        Plaintiff,                                           CASE NO.: _________

vs.

WESTERN WORLD INSURANCE
COMPANY,

      Defendant.
________________________________/

                            DEFENDANT’S NOTICE OF REMOVAL

        Defendant, WESTERN WORLD INSURANCE COMPANY (“WWIC”), by and through

undersigned counsel, pursuant to 28 U.S.C. § 1441(a), removes an action pending in the Circuit

Court of the First Judicial Circuit of Florida, in and for Escambia County, styled FIRST

BAPTIST FERRY PASS, INC., vs. WESTERN WORLD INSURANCE COMPANY, Case No.

2021-CA-000414, where Plaintiff filed suit against WWIC, and further states:

                                TIMELY NOTICE OF REMOVAL

        On February 24, 2021, Plaintiff filed its Complaint against WWIC in the Circuit Court of

the First Judicial Circuit of Florida, in and for Escambia County.

        On March 1, 2021, WWIC was served with a Summons and copy of the Complaint in

connection with the state action, from which WWIC could ascertain that this action was

removable.

        Pursuant to 28 U.S.C. § 1446(b), WWIC timely files this Notice within one year of the

filing of the Complaint and within thirty (30) days of WWIC’s receipt through service of a copy

of the initial pleading setting forth a claim for relief.
        Case 3:21-cv-00544-MCR-EMT Document 1 Filed 03/31/21 Page 2 of 4




                                                   VENUE

        Venue is proper in the United States District Court for the Northern District of Florida

because the state court action originated in Escambia County, Florida.

                                              JURISDICTION

        This Court has jurisdiction. The state court action is a civil action which falls under this

Court’s original jurisdiction, pursuant to 28 U.S.C. § 1332(a), because the parties are completely

diverse and the amount in controversy exceeds $75,000.00, exclusive of interest and costs.

Accordingly, WWIC is entitled to remove this action pursuant to 28 U.S.C. § 1441.

                                  COMPLETE DIVERSITY EXISTS

        A corporation is a citizen of every state by which it has been incorporated and of the state

where it has its principal place of business. See 28 U.S.C. § 1332(c)(1); see also Hertz Corp. v.

Friend, 130 S. Ct. 1181, 1183 (2010) (“The phrase ‘principal place of business' in § 1332(c)(1)

refers to the place where a corporation's high level officers direct, control, and coordinate the

corporation's actions i.e. its ‘nerve center’”).

        Here, WWIC is, and was at the time the Complaint was filed in Florida state court, a

corporation organized under the laws of the State of New Hampshire, with its principal place of

business in Parsippany, New Jersey. Accordingly, WWIC is a citizen of New Hampshire and

New Jersey for purposes of determining diversity under 28 U.S.C. § 1332(a)(1).

        Plaintiff, FIRST BAPTIST FERRY PASS, INC. is, and was at the time the Complaint

was filed in Florida state court, a corporation organized under the laws of the State of Florida,

with its principal place of business in Escambia County, Florida.1 Accordingly, Plaintiff is a


1
  Plaintiff’s Complaint at ¶¶ 1 and 4. Plaintiff’s Complaint and all State Court Pleadings have been collectively
attached hereto as Exhibit “1.” Plaintiff’s allegations have been confirmed by the public records available on the
website maintained by the Florida Department of State, Division of Corporations. Said records are attached
collectively as Exhibit “2.”


                                                        2
        Case 3:21-cv-00544-MCR-EMT Document 1 Filed 03/31/21 Page 3 of 4




citizen of Florida for purposes of determining diversity under 28 U.S.C. § 1332(a)(1).

         As WWIC is a citizen of New Hampshire and New Jersey, and Plaintiff is a citizen of

Florida, the citizenships of the parties are completely diverse.

                   THE AMOUNT IN CONTROVERSY EXCEEDS $75,000.00

         WWIC bears the burden of establishing jurisdictional amount by a preponderance of the

evidence. See Lowery v. Alabama Power Co., 483 F.3d 1184, 1209-11 (11th Cir. 2007).

         Plaintiff’s Complaint asserts a cause of action for a breach of contract, and petitions for

declaratory relief, alleging that WWIC failed to issue payment of $649,181.47, under the terms

of the policy for a loss occurring on or about September 16, 2020 due to Hurricane Sally.2

Plaintiff plainly states that the “. . . amount in controversy is at least $649,181.47.”3

         Accordingly, the amount in controversy between Plaintiff and WWIC for damages

related to the insurance contract exceeds the $75,000.00 amount in controversy requirement for

diversity jurisdiction.

                                 COMPLIANCE WITH 28 U.S.C. § 1446

         Pursuant to 28 U.S.C. § 1446(d), WWIC provided written notice of the filing of the

Notice of Removal, along with copies of this Notice of Removal and all attachments, to all

adverse parties and with the Clerk of the Circuit Court of the First Judicial Circuit of Florida, in

and for Escambia County. Furthermore, as required by 28 U.S.C. § 1446(a), true and legible

copies of all process, pleadings, orders, and other papers or exhibits of every kind filed with the

state court are being filed with this Notice of Removal.4

         WHEREFORE, WWIC requests that this Court exercise jurisdiction over this matter.



2
  Exhibit “1,” Plaintiff’s Complaint at ¶¶ 1, 5-14, 36-37.
3
  Id. at ¶ 14.
4
  See Exhibit “1.”


                                                             3
Case 3:21-cv-00544-MCR-EMT Document 1 Filed 03/31/21 Page 4 of 4




                                  BUTLER WEIHMULLER KATZ CRAIG LLP

                                  /s/ Troy J. Seibert
                                  TROY J. SEIBERT, ESQ.
                                  Florida Bar No.: 0084668
                                  tseibert@butler.legal
                                  VINCENT A. FERNANDEZ, ESQ.
                                  Florida Bar No.: 1004601
                                  vfernandez@butler.legal
                                  Secondary:      msmalls@butler.legal;
                                                  egonzalez@butler.legal
                                  400 N. Ashley Drive, Suite 2300
                                  Tampa, Florida 33602
                                  Telephone:      (813) 281-1900
                                  Facsimile:      (813) 281-0900
                                  Counsel for Defendant,
                                  Western World Insurance Company

                         CERTIFICATE OF SERVICE

I certify that a copy hereof has been furnished to:

       CONSUMER LAW OFFICE, P.A.
       Mordechai L. Breier, Esq.
       Oren Reich, Esq.
       Michael Katz, Esq.
       633 NE 167th Street, Suite #725
       North Miami Beach, FL 33162
       service@consumerlawoffice.com;
       Counsel for Plaintiff,
       First Baptist Ferry Pass, Inc.

by CM/ECF on March 31, 2021.


                                   /s/ Troy J. Seibert
                                   TROY J. SEIBERT, ESQ.




                                          4
